Citation Nr: 1144278	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-37 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant, Mother, and Former Spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The Veteran served on active duty from August 1998 to August 2001, and from December 2001 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.  

In June 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in April 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are recurrent dislocation of the right shoulder, rated at 30 percent, and anxiety, rated at 30 percent; the disability ratings combine to 50 percent.

2.  The case presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 





CONCLUSION OF LAW

The Veteran is entitled to consideration of an extra-schedular TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that she is unable to obtain or maintain substantially gainful employment because of the severity of her service-connected disabilities and, therefore, is entitled to a TDIU.  For the reasons set forth below, the Board finds that the evidence supports her claim in that there is sufficient indication this case warrants extra-schedular consideration.

A Veteran will be entitled to a TDIU upon establishing an inability to secure or follow a substantially gainful occupation due solely to impairment resulting from  service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16.  Consideration may be given to the level of education, any special training, and previous work experience in making this determination, but not to age or impairment from disabilities that are not service connected (i.e., unrelated to military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19. 

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a) . 

However, even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of the disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b) . 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the Courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18 . 

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, service connection is currently in effect for recurrent dislocation of the right shoulder, rated at 30 percent, and for anxiety, rated at 30 percent.  These disability ratings combine to 50 percent.  See 38 C.F.R. § 4.25 (the combined ratings table).  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met.

Nevertheless, the Veteran meets the requirements for a TDIU on an extra-schedular basis as the evidence shows that his service-connected disabilities, when considered in light of his education and occupational experience, render her incapable of obtaining or retaining substantially gainful employment.  See 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

In this regard, that the weight of the evidence reflects that the Veteran is unemployable as a result of her service-connected disabilities.  Specifically, a VA examination report from July 2010 of the Veteran's right shoulder found the Veteran would be unable to work overheard or lift heavy excessive weight.  Additionally, the Board finds compelling a December 2010 report of a VA examination which found that the Veteran would be unable to secure work outside the home, due to her service connected psychiatric disability.  While the Board does not find it completely impossible that the Veteran could work with these restrictions, the Board finds this restriction particularly would make it impossible for the average person to find and follow a substantially gainful occupation, and makes it unlikely that the Veteran would be found capable of performing the physical and mental acts required by employment, such that she could be employed.  The Board notes that the Veteran's prior employment as an administrative assistant would be precluded by her current work restrictions.

To date, the RO has not referred the Veteran's claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of a TDIU on an extra-schedular basis.  Because the medical evidence confirms the Veteran's service-connected right shoulder and psychiatric disabilities preclude her  from working at her prior jobs since she was in service, her case must be referred to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  Although she apparently is able to work at a sedentary job from within her home, there is no indication she has had any prior training or experience required to obtain and maintain that type of job.  In fact, it is worth reiterating that VA regulations specifically provide that if one is unemployable by reason of service-connected disabilities, occupational background and other related factors, an extra-schedular total disability rating may be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).  Such is the case here. 

The Board, however, is precluded from assigning a TDIU on an extra-schedular basis in the first instance.  See Bowling.  The Court has held that the authority to assign extra-schedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance, and that the correct course of action for the Board where it finds entitlement to an extra-schedular evaluation is present is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1) [and 4.16(b)].  See also VAOGCPREC 6-96 (concluding the Board would have jurisdiction to consider the issue of entitlement to an extra-schedular rating if raised in connection with an increased rating claim, but that the Board should remand the issue if it is determined that further action by the RO is necessary); Bowling v. Principi, 15 Vet. App. 1, 10   (2001) (declining to overrule the holding in Floyd as to the initial assignment of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1)). 

For these reasons and bases, the Board finds that the Veteran meets the requirements for consideration of a TDIU on an extra-schedular basis.  In light of this favorable outcome, there is no need to discuss whether VA has satisfied its duties to notify and assist her with her claim pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5100  et seq. 


ORDER

Entitlement to consideration of an extra-schedular TDIU is warranted; to that extent, the appeal is granted.


REMAND

Having determined the Veteran is entitled to extra-schedular consideration for a TDIU, the Board has no discretion and must remand this case for referral to the Under Secretary for Benefits or to the Director of Compensation and Pension Service.  See Bowling; Floyd. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall refer the Veteran's TDIU claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b). 

2.  If the benefit sought on appeal is not granted, the Veteran shall be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations.  The Veteran must be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to comply with all due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


